Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip H. Burrus (Reg. No.: 45,432) on 06/08/2021.

The application has been amended as follows: 
Claim 18.	(Currently Amended) An electronic device, comprising:
a communication device communicating with one or more Internet-of-things devices; 

a memory operable with the one or more processors; and 
the communication device receiving, from at least one Internet-of-things device, an event notification;
the one or more processors: 
identifying[[, as]] a notification recipient to whom the event notification should be sent from a plurality of predefined system users
selecting a receiving electronic device to which the event notification will be delivered from a plurality of electronic devices available to the notification recipient; 
generating a notification alert as a function of one or more output capabilities of the receiving electronic device;
delaying transmission of the notification alert by an amount of time; and
transmitting, with the communication device, the notification alert to the receiving electronic device after the amount of time has passed.

Allowable Subject Matter
Claims 1-20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bulut et al. (Pub. No.: US 2019/0356621 A1), is one of the most pertinent art in the same field of invention and discloses, an apparatus, comprising: a memory comprising instructions; and one or more processors configured to execute the instructions to: classify a message at least based on an importance of the message; define one or more silence periods based on the classification, the one or more silence periods comprising at least a pre-silence period or a post-silence period, the message adjacent in time to the one or more silence periods; and delay a function involving the message based on the defined one or more silence periods.

Kleinrock et al. (Pub. No.: US 2017/0034470 A1), is yet another one of the pertinent art in the same field of endeavor and discloses, Systems, methods and apparatuses utilize multiple, independent sensing devices to collaboratively gather sensing data. A server or one of the sensing devices receives information which is used to select a target, and the device commences gathering sensing data of a target. The other devices can solicit still other devices, in a cascading or other fashion. The concurrent, multiple perspectives thus gathered are provided to a collector, and can be mosaicked or otherwise stitched together.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/Primary Examiner, Art Unit 2446